Exhibit 10.7




AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This Amended and Restated Employment Agreement (“Agreement“) is made and entered
into as of January 1, 2007 (the “Effective Date“) between Independence Holding
Company, a Delaware company (the “IHC“) and Jeffrey Smedsrud (the “Executive“).




Recitals




A.

IHC and the Executive are parties to that certain Employment Agreement, dated as
of March 6, 2006 (the “Original Agreement”).




B.

IHC and its affiliates (collectively, the “Company”) have acquired, as of
January 1, 2007, CA Marketing and Management Services, LLC, Minnesota limited
liability company (“CAM”), from the Executive, such acquisition including the
merger of CAM with and into IHC Health Solutions, Inc., a Delaware corporation
(“Health Solutions”).




C.

The parties hereto intend to amend and restate the Original Agreement in its
entirety on the terms and conditions set forth in this Agreement.  




Agreement




NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:




1.

Employment.

(a)

General; Termination of Prior Agreement.  The Company hereby agrees to employ
the Executive, and the Executive hereby agrees to serve the Company, on the
terms and conditions set forth herein.  The Original Agreement is hereby
terminated as of the Effective Date, and thereafter will no longer be binding
upon the parties thereto and of no further force or effect; provided, however,
that this Section 1(a) shall not be interpreted as affecting the enforceability
of the Original Agreement with respect to the period prior to the Effective
Date.  

(b)

Duties of Executive.  During the term of this Agreement, the Executive agrees:

(i)

to serve as the Senior Vice President and Chief Strategic Development Officer of
IHC, the Chief Executive Officer and President of CA Insurance Services LLC
(“CAIS”) and the Chief Executive Officer and President of Health Solutions, to
diligently perform all services as may be assigned to him by or under the
direction of the Chief Executive Officer of IHC and to exercise such power and
authority as may from time to time be delegated to him by the Chief Executive
Officer of IHC;

(ii)

to use his best efforts to devote all of his professional time and attention to
the business and affairs of the Company, render such services to the best





1




Exhibit 10.7




of his ability, and use his best efforts to promote the interests of the
Company;

(iii)

to not perform any activities or services, or accept such other employment which
would be inconsistent with this Agreement, the employment relationship between
the parties, or would interfere with or present a conflict of interest
concerning Executive’s employment with the Company; provided Executive shall
continue to serve as the Chief Executive Officer of Communicating for
Agriculture and the Self-Employed, Inc., Smedsrud, Inc., and CAEP, LLC, and
further provided that activities on behalf of those companies performed by
executive during his personal time are deemed to be permitted activities under
this agreement; and

(iv)

that his employment with the Company is conditioned upon Executive adhering to
and complying with the business practices and requirements of ethical conduct
set forth in writing from time to time by the Company in its employee manual or
similar publication.

2.

Term.

(a)

Initial Term.  The employment of the Executive hereunder shall commence on the
Effective Date and expire on the date that is three (3) years thereafter (the
“Initial Term“).

(b)

Renewal Terms.  The term of this Agreement shall be automatically extended for
successive one (1) year periods after the Initial Term (each, a “Renewal
Period“) unless either the Company or Executive shall have given thirty (30)
days prior written notice to the other party that the Term shall not be so
extended.  The Initial Term together with each Renewal Period, if any, is
collectively referred to herein as the “Term.“

3.

Compensation.

(a)

Compensation.  During the Term of this Agreement, the Executive shall receive a
base salary at the annual rate of Three Hundred Twenty Thousand Dollars
($320,000) (the “Base Salary“), with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes.  Upon mutual agreement of the parties hereto, a
portion of the Executive’s Base Salary may be payable in shares of IHC common
stock, on such terms and conditions as the parties hereto may agree.

(b)

Incentive Compensation. The Executive shall receive during the Term of this
Agreement an annual discretionary cash bonus to be determined by the Chief
Executive Officer of the Company and approved by the Compensation Committee of
the Board of Directors of the Company.








2




Exhibit 10.7




4.

Expense Reimbursement and Other Benefits.

(a)

Reimbursable Expenses.  During the term of the Executive’s employment hereunder,
the Company, upon the submission of proper substantiation by the Executive,
shall reimburse the Executive for all reasonable business expenses actually and
necessarily paid or incurred by the Executive in the course of and pursuant to
the business of the Company.  Notwithstanding the above, any single expense
greater than ten thousand dollars ($10,000) must first be approved by the Chief
Executive Officer of the Company.

(b)

Additional Allowances.  In addition, during the period the Executive’s
employment hereunder, the Company shall pay to the Executive: (i) twenty-two
thousand five hundred dollars ($22,500) per year in connection with the
Executive’s utilization of certain Arizona real property owned by the Executive
for business purposes; (ii)  annual dues and reasonable incidental expenses
incurred for business purposes at the Bearpath Country Club, such club-related
amounts not to exceed fifteen thousand dollars ($15,000) per year, in the
aggregate; and (iii) an auto allowance not to exceed ten thousand ($10,000)
annually, applicable to all expenses incurred in business-related car use, such
expenses including, without limitation, auto insurance, gasoline and
maintenance.

(c)

Other Benefits.  In addition, during the term of the Executive’s employment
hereunder, the Executive shall be entitled to participate in all medical and
hospitalization, group life, and any and all other insurance plans as are
presently and from time to time hereinafter provided by IHC to its senior
management.  The Executive shall be entitled to vacations in accordance with
IHC’s prevailing policy for its senior management; provided, however, that in no
event may the Executive’s annual vacation privilege be less than four weeks or
be taken at a time when to do so could adversely affect IHC’s business.  The
Company shall allow the Executive to participate in a 401(k) plan or similar
tax-sheltered retirement account.   

5.

Termination.

(a)

Termination for Cause.  The Company shall at all times have the right, upon 20
business days prior written notice (the “Notice Period“) to the Executive, to
terminate the Executive’s employment hereunder for “Cause“ (as hereinafter
defined).  For purposes of this Agreement, the term “Cause“ shall mean (i) the
repeated failure or refusal of the Executive to perform the duties or render the
services reasonably assigned to him from time to time by the Chief Executive
Officer of the Company or the Board of the Company(except during reasonable
vacation periods or sick leave), (ii) gross negligence or willful misconduct by
the Executive in the performance of this duties as an employee of the Company,
(iii) the charging or indictment of the Executive in connection with a felony;
(iv) the association, directly or indirectly of the Executive, for his profit or
financial benefit, with any person, firm, partnership, association, entity, or
corporation that competes, in any material way, with the Company (except that





3




Exhibit 10.7




Executive is permitted to continue his activities with those companies listed in
section 1(b)(iii) above, (v) the intentional disclosing or using of any material
“Confidential information“ or “Trade Secrets“ (as those terms are hereinafter
defined) of the Company at any time by the Executive, except as required in
connection with his duties to the Company or as required by law, (vi) the breach
by the Executive of his fiduciary duty or duty of trust to the Company,
including the commission by the Executive of an act of fraud or embezzlement
against the Company, (vii) chronic absenteeism, (viii) chronic substance abuse,
or (ix) any other material breach by the Executive of any of the terms or
provisions of this Agreement or any other agreement between the Company and the
Executive, which is not cured during the Notice Period.  Upon any termination
pursuant to this Section 5(a), the Executive shall be entitled to be paid his
Base Salary to the date of termination specified in such notice (the
“Termination Date“) and the Company shall have no further liability hereunder,
other than for reimbursement for reasonable business expenses incurred prior to
the date of termination.

(b)

Disability.  The Company shall at all times have the right, upon written notice
to the Executive, to terminate the Executive’s employment hereunder, if the
Executive shall, as the result of mental or physical incapacity, illness, or
disability, become unable to perform his duties hereunder, for in excess of one
hundred twenty (120) days in any 12-month period.  Upon any termination pursuant
to this Section 5(b), the Company shall pay to the Executive any unpaid Base
Salary accrued through the effective date of termination and the Company shall
have no further liability hereunder other than for reimbursement for reasonable
business expenses incurred prior to the date of termination.

(c)

Death.  In the event of the death of the Executive during the term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive any unpaid Base Salary accrued through the date of this death and the
Company shall have no further liability hereunder, other than for reimbursement
for reasonable business expenses incurred prior to the date of the Executive’s
death).

(d)

Termination Without Cause.  (a) the Company shall have the right to terminate
the Executive’s employment hereunder by written notice to the Executive,
including the effective date of termination (the “Termination Date“), at any
time on or following the third anniversary of the Effective Date, and (b) the
following events shall be deemed to be a termination without cause, subject to
all of the provisions of this Section: (1) any requirement by the Company to the
Executive that he relocate more than fifty (50) miles outside of Minneapolis,
Minnesota, as a condition of continued employment and without consent, provided
that Executive has declined to accept the relocation, (2) any material change in
job duties, provided that Executive has declined to accept the change, and (3) a
Change in Control of IHC.  Material change in job duties shall mean a material
increase in workload or material decrease in position, duties, or
responsibilities. A “Change in Control“ shall mean the occurrence of any one or
more of the following events:





4




Exhibit 10.7




(i)

a change in the ownership of fifty percent (50%) or more of IHC’s outstanding
common stock, within a twelve (12) month period; or

(ii)

the stockholders of IHC approve a merger or consolidation of IHC with any other
corporation, other than a merger or consolidation which would result in the
voting stock of IHC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the total voting power
represented by the voting stock or the other voting securities of such surviving
entity outstanding immediately after such merger or consolidation; or

(iii)

the stockholders of IHC approve a plan of complete liquidation of IHC or an
agreement for the sale or disposition by IHC of all substantially all of the
IHC’s assets.

However, in no event shall a Change in Control be deemed to have occurred, if
the Executive is part of a purchasing group which consummates the Change in
Control transaction.  The Executive shall be deemed “part of a purchasing group“
for purposes of the preceding sentence if the Executive is an equity participant
or has agreed to become an equity participant in the purchasing company or group
(except for (a) passive ownership of less than 5% of the stock of the purchasing
company or (b) ownership of equity participation in the purchasing company or
group which is otherwise not deemed to be significant, as determined prior to
the Change in Control by a majority of the nonemployee directors).  The Board of
Directors of IHC has final authority to determine the exact date on which a
Change in Control has been deemed to have occurred under subparagraphs (i), (ii)
and (iii) above.

In the event of a termination without cause, the Company shall (i) pay to the
Executive any unpaid Base Salary accrued through the Termination Date, and (ii)
pay Executive’s Base Salary for the balance of the Initial Term or for a one
year period following the Termination Date, whichever is greater, to be paid as
defined and in the manner set forth in Section 3(a) hereof (the “Severance
Period“).  Notwithstanding the foregoing, the Company shall only be obligated to
make severance payments if the Executive delivers to the Company within seven
(7) business days from receipt of the Termination Date a release in form and
substance reasonably satisfactory to the Company releasing the Company and its
affiliates from any claims arising out of or related to this Agreement or the
Executive’s employment with the Company or termination thereof, and so long as
the Executive complies with Section 6, in all material respects during such
Severance Period.





5




Exhibit 10.7




6.

Restrictive Covenants.

(a)

Non-competition.

(i)

Without the prior written consent of the Company, the Executive shall not,
during his employment and for a period of one (1) year from and after the later
of the Termination Date for or without cause or resignation, compete in any way
with the Company by aiding, creating, or participating with any business which
engages or plans to engage in the Business, as defined in clause (vi) following,
as of the Termination Date,  including (1) directly or indirectly acquire or own
in any manner any interest in any person, firm, partnership, corporation,
association or other entity which engages or plans to engage in any facet of the
Business or which competes or plans to compete in any way with the Company or
any of its affiliates, anywhere in the United States (the “Territory“), (2) be
employed by or serve as an employee, agent, officer, director of, or as a
consultant to, any person, firm, partnership, corporation, association or other
entity which engages or plans to engage in any facet of the Business or which
competes or plans to compete in any way with the Company or any of its
affiliates within the Territory, or (3) utilize his special knowledge of the
business of the Company and his or its relationships with customers, suppliers
and others to compete with Company and/or any of its affiliates.

(ii)

The Executive acknowledges and agrees that the covenants provided for in this
Section 6(a) are reasonable and necessary in terms of time, area and line of
business to protect the Company’s Trade Secrets.

(iii)

The Executive further acknowledges and agrees that such covenants are reasonable
and necessary in terms of time, area and line of business to protect the
Company’s legitimate business interests, which include its interests in
protecting the Company’s (1) valuable confidential business information, (2)
substantial relationships with customers throughout the United States, and (3)
customer goodwill associated with the ongoing Business.

(iv)

Executive expressly authorizes the enforcement of the covenants provided for in
this Section 6(a) by (1) the Company and its affiliates, (2) the Company’s
permitted assigns, and (3) any successors to the Company’s business.

(v)

To the extent that the covenants provided for in this Section 6(a) may later be
deemed by a court to be too broad to be enforced with respect to its duration or
with respect to any particular activity or geographic area, the court making
such determination shall have the power to reduce the duration or scope of the
provision, and to add or delete specific words or phrases to or from the
provision.  The provision as modified shall then be enforced.

(vi)

“Business“ means the administration and distribution of life and health
insurance, and such other business as encompassed by or reasonably connected
with the business and operations of the Company and its affiliates.





6




Exhibit 10.7




(b)

Nondisclosure.  While employed by the Company and for one (1) year thereafter,
Executive shall not divulge, communicate, use to the detriment of the Company or
for the benefit of any other person or persons, or misuse in any way, any
“Confidential Information“ pertaining to the Company or its affiliates.  Any
confidential information or data now known or hereafter acquired by the
Executive with respect to the Company or its affiliates shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, the following terms when used in this Agreement have the
meanings set forth below:

(i)

“Confidential Information“ means confidential data and confidential information
relating to the business of the Company or its affiliates (which does not rise
to the status of a Trade Secret under applicable law) which is or has been
disclosed to the Executive or of which the Executive sold to Company through the
Stock Purchase Agreement, the Executive became aware as a consequence of or
through his employment with the Company, or which has value to the Company or
its affiliates and is not generally known to the competitors of the Company.
 Confidential Information shall not include any data or information that (i) has
been voluntarily disclosed to the general public by the Company or its
affiliates, (ii) has been independently developed and disclosed to the general
public by others, or (iii) otherwise enters the public domain through lawful
means.

(ii)

“Trade Secrets“ means information of the Company or its affiliates, including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, financial data, financial plans, product or service
plans, or lists of actual or potential customers or suppliers, which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

(iii)

In addition, during the Term and during the periods described in the first
sentence of this Section 6(b), the Executive (a) will receive and hold all
Confidential Information and Trade Secrets (collectively the “Company
Information“) in trust and in strictest confidence, (b) will take reasonable
steps to protect the Company Information from disclosure and will in no event
take any action causing, or fail to take any action reasonably necessary to
prevent, any Company Information to lose its character as Company Information,
and (c) except as required by the Executive’s duties in the course of his
employment by the Company, will not, directly or indirectly, use, disseminate,
or otherwise disclose any Company Information to any third party without the
prior written consent of the Company, which may be withheld in the Company’s
absolute discretion.  





7




Exhibit 10.7




The provisions of this Section 6(b) shall survive the termination of the
Executive’s employment (i) for a period of one (1) year with respect to
Confidential Information, and (ii) with respect to Trade Secrets, for so long as
any such information qualifies as a Trade Secret under applicable law.

(c)

Nonsolicitation of Employees and Customers.  While employed by the Company and
for a period of one (1) year following the later of the date his employment is
terminated hereunder or, if applicable, the last day of the Severance Period,
the Executive agrees that he will not directly or indirectly (i) solicit, sell,
service or accept, or induce the termination, cancellation or non-renewal of,
any business from or by any person, corporation, firm or other entity including
but not limited to, (A) accounts constituting a client account of the Company or
(B) who is or was an active prospective client of the Company with whom the
Company has engaged in negotiations, (ii) solicit, offer, negotiate or otherwise
seek to acquire any interest in any potential acquisition target of the Company,
(iii) make known the names and addresses of Company’s customers or any
information relating in any manner to the Company’s trade or business
relationships with such customers, or (iv) attempt to employ or enter into any
contractual arrangement with any employee or former employee of the Company,
unless such employee or former employee has not been employed by the Company for
a period in excess of one year.

(d)

Books and Records.  All books, records, reports, writings, notes, notebooks,
computer programs, sketches, drawings, blueprints, prototypes, formulas,
photographs, negatives, models, equipment, chemicals, reproductions, proposals,
flow sheets, supply contracts, customer lists, and other documents and/or things
relating in any manner to the business of the Company (including but not limited
to any of the same embodying or relating to any Confidential Information or
Trade Secrets), whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
not be copied, duplicated, replicated, transformed, modified, or removed from
the premises of the Company except pursuant to the business of the Company and
shall be returned immediately to the Company on termination of the Executive’s
employment hereunder or on the Company’s request at any time.

(e)

No Conflict.  The Executive represents to the Company that his execution and
performance of this Agreement does not violate the provisions of any employment,
non-competition, confidentiality, or other material agreement to which he is a
party or by which he is bound.  The Executive also agrees to indemnify and hold
harmless the Company from any and all damages and other obligations or
liabilities incurred by the Company in connection with any breach of the
foregoing representation.

(f)

Notwithstanding any other provision of this agreement, nothing in this section 6
shall in any way prohibit or restrict Executive from continuing with those





8




Exhibit 10.7




businesses listed in section 1(b)(iii) above, during and at all times after the
termination or expiration of this agreement.

7.

Injunction.  It is recognized and hereby acknowledged by the parties hereto that
a breach by the Executive of any of the covenants contained in Section 6 of this
Agreement will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain.  As a result, the
Executive recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent jurisdiction (without posting a
bond or other security) enjoining and restraining any violation of any or all of
the covenants contained in Section 6 of this Agreement by the Executive or any
of his affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.

8.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota without regard to conflicts of laws
principles thereof and all questions concerning the validity and construction
hereof shall be determined in accordance with the laws of said state.  Entire
Agreement.  This Agreement constitutes the entire Agreement between the parties
hereto with respect to the subject matter hereof and, upon its effectiveness,
shall supersede all prior agreements, understandings and arrangements, both oral
and written, between the Executive and the Company (or any of the Company’s
other affiliates) with respect to such subject matter.  Any prior agreements,
understandings, and/or arrangements for the provision of services by the
Executive to the Company and the compensation of the Executive in any form are
hereby terminated in all respects, and Executive hereby releases and forever
discharges the Company and the affiliates of the Company from any and all
liabilities and obligations of any nature arising out of or in connection with
any and all such prior agreements, understandings, and/or arrangements.  This
Agreement may not be modified in any way unless by a written instrument signed
by both the Company and the Executive.

9.

Notices.  Any notice required or permitted to be given hereunder shall be deemed
given when delivered by hand or when deposited in the United States mail, by
registered or certified mail, return receipt requested, postage prepaid, (i) if
to the Company,  Attention: General Counsel, 485 Madison Ave., 14th Floor, NY,
NY 10022; and (ii) if to the Executive, to Jeffrey Smedsrud, 8009 34th Ave. So.,
Suite 360, Bloomington, MN 55425 to such other address as either party hereto
may from time to time give notice of to the other.

10.

Benefits; Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise; provided,
however that the Executive shall not delegate his employment obligations
hereunder, or any portion thereof, to any other person.

11.

Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the





9




Exhibit 10.7




remaining portions of this Agreement or any part thereof, all of which are
inserted conditionally on their being valid in law, and, in the event that any
one or more of the words, phrases, sentences, clauses or sections contained in
this Agreement shall be declared invalid, this Agreement shall be construed as
if such invalid word or words, phrase or phrases, sentence or sentences, clause
or clauses, or section or sections had not been inserted.  If such invalidity is
caused by length or time or size of area, or both, the otherwise invalid
provision will be considered to be reduced to a period or area which would cure
such invalidity.

12.

Waivers.  The waiver by either party hereto of a breach of violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.

13.

Damages.  Nothing contained herein shall be construed to prevent the Company or
the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement.  In the event that either party hereto initiates an
arbitration proceeding in accordance with Section 17 hereof or brings suit for
the collection of any damages resulting from, or for the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys’ fees of the other.

14.

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

15.

No Third-Party Beneficiary.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

16.

Dispute Resolution.  If the parties should have a material dispute arising out
of or relating to this Agreement or the parties’ respective rights and duties
hereunder, then the parties shall resolve such dispute in the following manner:
 (i) any party may at any time deliver to the other a written dispute notice
setting forth a brief description of the issue for which such notice initiates
the dispute resolution mechanism contemplated by this Section 16; (ii) during
the thirty (30) day period following the delivery of the notice described in
Section 16(i) above, the parties and/or appropriate representatives of the
parties will meet and seek to resolve the disputed issue through negotiation;
and (iii) if the parties and/or representatives of the parties are unable to
resolve the disputed issue through negotiation, then within ten (10) days after
the period described in Section 17(ii) above, the parties will refer the issue
(to the exclusion of a court of law) to final and binding arbitration in
Minneapolis, Minnesota.  In any arbitration pursuant to this Agreement, (i)
discovery shall be allowed and governed by the Minnesota law of civil procedure
and (ii) the award or decision shall be rendered by a majority of the members of
an arbitration panel consisting of three (3) members, one of whom shall be
appointed by each of the respective parties and the third of whom shall be the
chairman of the panel and be





10




Exhibit 10.7




appointed by mutual agreement of said two party-appointed arbitrators.  In the
event of failure of said two arbitrators to agree within thirty (30) days after
the commencement of the arbitration proceeding upon the appointment of the third
arbitrator, the third arbitrator shall be appointed by the presiding civil judge
of the  District Court of Hennepin County, Minnesota.  In the event that either
party shall fail to appoint an arbitrator within ten (10) days after the
commencement of the arbitration proceedings, such arbitrator and the third
arbitrator shall be appointed by the presiding civil judge of the District Court
of Hennepin County, Minnesota.  Nothing set forth above shall be interpreted to
prevent the parties from agreeing in writing to submit any dispute to a single
arbitrator in lieu of a three (3) member arbitration panel.  Upon the completion
of the selection of the arbitration panel (or if the parties agree otherwise in
writing to a single arbitrator), the arbitration proceeding shall be completed
within no more than thirty (30) days thereafter and an award or decision shall
be rendered within no more than thirty (30) days thereafter.  Each of the
parties shall be responsible to pay the arbitrator’s fees for the arbitrator
they appoint and one-half (½) of the fees of the third arbitrator or,
alternatively, if the parties agree to a single arbitrator, each party shall pay
one-half (½) of such arbitrator’s fee.  The arbitration panel, or single
arbitrator, as applicable, shall be empowered to award the successful party in
the arbitration such party’s fees and expenses of conducting the arbitration,
including a reasonable amount for attorney’s fees.  Notwithstanding the
foregoing, the request by either party for preliminary or permanent injunctive
relief, whether prohibitive or mandatory, shall not be subject to arbitration
and may be adjudicated only by the courts of the State of Arizona or the U.S.
District Court in Minnesota.  ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

17.

409A Tax Liability.  Any provision of this Agreement to the contrary
notwithstanding, the Company will suspend paying the Executive any cash amounts
that Executive is entitled to receive pursuant to Section 5(d) hereof during the
six  (6) month period following termination of Executive’s employment (the “409A
Suspension Period”), unless the Company reasonably determines that paying such
amounts in accordance with Section 5(d) hereof will not result in Executive’s or
the Company’s liability for additional tax or penalty under Section 409A of the
Internal Revenue Code of 1986, as amended.  As soon as reasonably practical
after the end of the 409A Suspension Period, Executive will receive a lump sum
payment in cash for an amount equal to any cash payments that the Company does
not make during the 409A Suspension Period.  Thereafter, Executive will receive
any remaining payments pursuant to Section 5(d) hereof, in accordance with the
terms of such Section (as if there had not been any suspension of payments).




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





11




Exhibit 10.7




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




Independence Holding Company




By:

/s/ David T. Kettig

David T. Kettig

Senior Vice President




Mr. Jeffrey C. Smedsrud




/s/ Jeffrey C. Smedsrud




















12


